Filed 12/06/18                                      Case 18-27039                                                  Doc 55



       1
       2
       3                            UNITED STATES BANKRUPTCY COURT
       4                              EASTERN DISTRICT OF CALIFORNIA
       5
       6
       7
           In re                                        )    Case No. 18-27039-E-13
       8                                                )
           NADIA KLOSTYUK,                              )
       9                                                )    DATE: January 29, 2019
                                                        )    TIME: 1:30 p.m.
      10                          Debtor.               )    DEPT: E
                                                        )
      11
      12           DECISION EXTENDING THE INTERIM AUTOMATIC STAY PURSUANT
                              TO 11 U.S.C. § 362(c)(4)(B) FOR ALL PARTIES
      13                      (INCLUDING BBV PROFIT SHARING PLAN)
                                                   FOR
      14             ALL PURPOSES THROUGH AND INCLUDING FEBRUARY 8, 2019,
                      UNLESS TERMINATED BY FURTHER ORDER OF THE COURT
      15                                           AND
                    SETTING FURTHER HEARING FOR 1:30 P.M. ON JANUARY 29, 2019
      16
      17           In this third Chapter 13 Case filed by Debtor Nadia Kostyuk (“Third Bankruptcy Case”), the
      18   Debtor and her non-debtor husband, have sought relief from the court in the form of a Motion titled
      19   “Motion to Set Aside Trustee Sale; Motion by Debtor For an Order Obtaining and Imposing the
      20   Automatic stay Pursuant to 11 U.S.C. § 362(c)(4)(B).” Motion, Dckt. 11. The court addresses the
      21   Motion and relief requested below.
      22           In the two hearings conducted to date, the court first attempted to elicit from Debtor and
      23   Debtor’s counsel a contention as to how it could be alleged that the foreclosure sale conducted
      24   by/for BBV Profit Sharing Plan was in violation of the stay and void. Absent that, the court
      25   attempted to have the Debtor explain how she was actively prosecuting an action to set aside the sale
      26   (not something that the court could do on the present motion) and how she would use the automatic
      27   stay as part of a bankruptcy plan (including providing an required adequate protection, 11 U.S.C.
      28   § 361, for a creditor or asserted property owner’s whose rights were being impeded by the automatic
Filed 12/06/18                                        Case 18-27039                                                Doc 55



       1   stay). At the December 4, 2018 hearing on the Motion, Debtor’s counsel offered little more than
       2   a discussion that Debtor’s husband was interviewing attorneys, that they could proceed with
       3   litigation, and that all Debtor thought she would have to do is show the court that she was
       4   “prosecuting a plan.” A proposed amended plan was filed on November 29, 2018, which treats BBV
       5   as a creditor in Class 1, makes no provision for paying the obligation secured by the senior deed of
       6   trust on the property that secured/secures the BBV obligation, and does not incorporate any active
       7   litigation to set aside the foreclosure sale.
       8           Based on what was presented, the court concluded that the automatic stay would stay
       9   imposed for all creditors, except BBV.
      10           After the hearing, and cognizant of the direction of the United States Supreme Court in
      11   United Student Air Funds, Inc. v. Espinosa, 559 U.S. 260 (2010) for the federal trial court to “get
      12   the law right” even if the parties do not, the court reviewed the law as enacted by Congress.
      13           Based on that review, as discussed below, the court has determined that further extension of
      14   the automatic stay as to all persons, including BBV is warranted, to protect possible property of the
      15   bankruptcy estate. Further, if the foreclosure sale and deed issued thereon is void as a matter of
      16   federal law, it is necessary for this court to address that issue before future purchasers, lenders,
      17   beneficiaries, and grantees acquire what may be void interests – subjecting them and the judicial
      18   system to a series of otherwise avoidable law suits and diversion of federal and state judicial
      19   resources.
      20   TERMINATION OF AUTOMATIC STAY IN PRIOR CASE
      21           As discussed below Debtor (who is identified as having limited English language skills) has
      22   stumbled now into her third bankruptcy case that has been pending in the past twelve months, with
      23   two prior cases dismissed within that period of time. When this case was filed, by operation of law,
      24   no automatic stay went into effect for the Debtor or any property of this bankruptcy estate. 11
      25   U.S.C. § 362(c)(4)(A).
      26           The immediately prior case (Second Case) was filed on August 28, 2018. Ch 13 Case No.
      27   18-25398. Due to the failure to timely file a plan (which Debtor’s counsel asserts was based on a
      28   computer/email error), the Second Case was dismissed on September 17, 2018.

                                                            2
Filed 12/06/18                                      Case 18-27039                                                Doc 55



       1          As set forth in the Motion, on November 9, 2018, a nonjudicial foreclosure sale was
       2   conducted for BBV for the obligation it was owed by Debtor and Debtor’s husband that was secured
       3   by a junior deed of trust on the Property commonly known as 6500 Auburn Folsom Road, Granite
       4   Bay, California. Debtor lists this property on Amended Schedule A/B as having a value of
       5   $750,000. Dckt. 37 at 1. On Schedule D Debtor lists there being two claims secured by the
       6   Property: (1) $392,601 secured by a first deed of trust, and (2) $113,790 for the BBV obligation
       7   secured by a second deed of trust. Using gross numbers, Debtor asserts that there is approximately
       8   $250,000 of equity in the property for the bankruptcy estate.
       9          BBV has clearly stated its opposition to the Motion, both orally at the emergency hearing,
      10   in writing (Dckt. 50), and at the December 4, 2018 continued hearing. As set forth in the Response,
      11   BBV asserts that the Second Bankruptcy Case was dismissed, the foreclosure sale was conducted
      12   for BBV on November 9, 2018 (with the trustee’s deed recorded on November 14, 2018), and
      13   though Debtor commenced the current bankruptcy case on November 8, 2018, no order imposing
      14   the stay was obtained pursuant to 11 U.S.C. § 362(c)(4)(B) until November 20, 2018.
      15   Creation and Termination of the Automatic Stay
           in the Second Bankruptcy Case
      16
      17          As provided in 11 U.S.C. § 362(a), the automatic stay arises, automatically, upon the filing

      18   of a bankruptcy petition:

      19          (a) Except as provided in subsection (b) of this section, a petition filed under section
                  301, 302, or 303 of this title, or an application filed under section 5(a)(3) of the
      20          Securities Investor Protection Act of 1970, operates as a stay, applicable to all
                  entities, of– [enumerating the automatic stay that applies to the debtor and separately
      21          to property of the bankruptcy estate]

      22   Though no reference is made in 11 U.S.C. § 362(a), Congress created another limitation in 2005 to
      23   the automatic stay arising upon the filing of a bankruptcy petition, imposing the “non-automatic”
      24   imposition of the stay in 11 U.S.C. § 362(c)(4)(A), the section that has been the focus of the
      25   arguments in this Third Bankruptcy Case.
      26           In the Second Bankruptcy Case, the automatic stay automatically went into effect when that
      27   case was filed, the exception provided in 11 U.S.C. § 362(c)(4)(A) not being applicable to the
      28   Second Bankruptcy Case.

                                                             3
Filed 12/06/18                                       Case 18-27039                                                    Doc 55



       1          Because of the compact time period in which the bankruptcy cases were filed, dismissed, and
       2   the foreclosure occurring, the court paused to consider the case administration time line and the
       3   termination provisions for the automatic stay.
       4          Congress provides in 11 U.S.C. § 362(c) for the termination of the automatic stay as to the
       5   debtor and termination of the automatic stay as to property of the bankruptcy estate (recognizing that
       6   the “stay” is not a one size fits all stay, but Congress has specified different scopes of the automatic
       7   stay to the debtor and others to property of the bankruptcy estate in 11 U.S.C. § 362(a)) upon
       8   specified events. 11 U.S.C. § 362(c) provides (as relevant to a Chapter 13 case):
       9          (c) Except as provided in subsections (d), (e), (f), and (h) of this section--
      10          (1) the stay of an act against property of the estate under subsection (a) of this
                  section continues until such property is no longer property of the estate;
      11
                  (2) the stay of any other act under subsection (a) of this section continues until the
      12          earliest of--
                  (A) the time the case is closed;
      13
                  (B) the time the case is dismissed; or [provision tied to entry of discharge in
      14          Chapter7 case]
      15   Here, Congress provides that for property of the bankruptcy estate, the automatic stay continues until
      16   the property is no longer property of that bankruptcy estate. This provision of law is discussed in
      17   Collier on Bankruptcy, 16th Edition, ¶ 362.06[1] as follows (emphasis added):
      18
                  [1] Acts Against Property; § 362(c)(1)
      19
                         In the case of an act against property of the estate, the stay continues until
      20          the property is no longer property of the estate. This may occur because the
                  property is sold, abandoned or returned to the debtor as exempt property, or
      21          because a plan is confirmed. Because property that the debtor fails to list on the
                  bankruptcy schedules is not abandoned and remains property of the estate, the
      22          automatic stay may apply to such property even after the case is closed.
      23   From the file in the Second Bankruptcy case one knows that the Property that was the subject of the
      24   foreclosure sale was not sold, was not returned to the Debtor as exempt property, and there was not
      25   a confirmed plan. That leaves “abandoned” from the bankruptcy estate.
      26          Congress provides for abandonment of property of the bankruptcy estate in 11 U.S.C. § 554,
      27   which states (emphasis added):
      28   ///

                                                              4
Filed 12/06/18                                       Case 18-27039                                               Doc 55



       1          (a) After notice and a hearing, the trustee may abandon any property of the estate that
                  is burdensome to the estate or that is of inconsequential value and benefit to the
       2          estate.
       3          (b) On request of a party in interest and after notice and a hearing, the court may
                  order the trustee to abandon any property of the estate that is burdensome to the
       4          estate or that is of inconsequential value and benefit to the estate.
       5          (c) Unless the court orders otherwise, any property scheduled under section 521(a)(1)
                  of this title not otherwise administered at the time of the closing of a case is
       6          abandoned to the debtor and administered for purposes of section 350 of this
                  title.
       7
                  (d) Unless the court orders otherwise, property of the estate that is not abandoned
       8          under this section and that is not administered in the case remains property of the
                  estate.
       9
      10          There is was no motion by the trustee or Debtor in the Second Case, nor a request by another
      11   party in interest for abandonment of the Property, so 11 U.S.C. § 554(a) and(b) do not apply. That
      12   leaves 11 U.S.C. § 554(c) which provides that property scheduled in the case (which this Property
      13   was in the Second Bankruptcy Case - Schedule A/B; 18-26000, Dckt. 1 at 10), is abandoned by
      14   operation of law “at the time of the closing of a case” (not the dismissal of the case).
      15          The administration of the Second Bankruptcy Case and the conducting of the November 8,
      16   2018 foreclosure sale are outlined as follows:
      17          Second Bankruptcy Case Filed...........................September 23, 20181
      18          Second Bankruptcy Case Dismissed...................October 12, 20182
      19          BBV Nonjudicial Foreclosure Sale Conducted.................................November 8, 2018
      20          Second Bankruptcy Case Closed, Property Abandoned From the
                  Bankruptcy Estate to Debtor and Automatic Stay as to Property
      21          of the Bankruptcy Estate in the Second Case Terminated...............November 21, 20183
      22          Based on the above and operation of law as provided in 11 U.S.C. § 362(c)(1) and §354(c),
      23   when the November 8, 2018 foreclosure sale occurred, the Property was still property of the
      24   bankruptcy estate in the second bankruptcy case. It was not until November 21, 2018, that the
      25
                  1
      26              18-26000; Petition Filed, Dckt. 1.
                  2
      27              Id.; Order Dismissing, Dckt. 13.
      28          3
                      Id.; Order Closing Second Bankruptcy Case, Dckt. 21.

                                                             5
Filed 12/06/18                                        Case 18-27039                                               Doc 55



       1   property was abandoned from the bankruptcy estate in the Second Bankruptcy Case to the
       2   bankruptcy estate in the current Third Bankruptcy Case.
       3          In the Ninth Circuit, the law is clear that acts taken in violation of the automatic stay are
       4   void, not merely voidable.
       5          In fact, the automatic stay provision is so central to the functioning of the bankruptcy
                  system that this circuit regards judgments obtained in violation of the provision as
       6          void rather than merely voidable on the motion of the debtor. See [In re Schwartz,
                  954 F.2d 569, 571 (9th Cir. 1992)]. Courts regularly void state court default
       7          judgments against debtors when the judgments are obtained in violation of the
                  automatic stay provision, even, where the debtor filed for bankruptcy in the midst of
       8          the state court proceedings. See, e.g., In re Fillion, 181 F.3d 859, 861 (7th Cir. 1999);
                  In re Graves, 33 F.3d 242, 247 (3d Cir. 1994).
       9
                  As earlier stated, the Ninth Circuit addressed the significance of the automatic stay to
      10
           bankruptcy proceedings. Schwartz v. United States of America (In re Schwartz), 954 F.2d 569, 571
      11
           (9th Cir. 1992), (Emphasis in original),
      12
                  Our decision today clarifies this area of the law by making clear that violations of the
      13          automatic stay are void, not voidable. See In re Williams, 124 Bankr. 311, 316-18
                  (Bankr. C.D. Cal. 1991) (recognizing that the Ninth Circuit adheres to the rule that
      14          violations of the automatic stay are void and criticizing the BAP decision in this
                  case) . . .
      15
      16                  The automatic stay is one of the fundamental debtor protections
                          provided by the bankruptcy laws. It gives the debtor a breathing spell
      17                  from his [or her] creditors. It stops all collection efforts, all
                          harassment, and all foreclosure actions. It permits the debtor to
      18                  attempt a repayment or reorganization plan, or simply to be relieved
                          of the financial pressures that drove him into bankruptcy.
      19
                  H.R. Rep. No. 595, 95th Cong., 1st Sess. 340 (1978), reprinted in 1978 U.S.C.C.A.N.
      20          5963, 6296-97 (emphasis added).
      21          Based on the information provided by the parties, the purported foreclosure sale on
      22   November 8, 2018 was void as being in violation of the automatic stay in the Second Bankruptcy
      23   Case. In the present case, while no stay went into effect on filing, the stay has now been imposed
      24   on an interim basis. The stay in this case now continues to apply to the property of this bankruptcy
      25   estate, which include the Property securing the BBV claim (if the foreclosure was void, BBV still
      26   ///
      27   ///
      28   ///

                                                             6
Filed 12/06/18                                        Case 18-27039                                                  Doc 55



       1   enjoys its secured claim in this case).4
       2           Therefore, upon consideration of the law as enacted by Congress, the facts presented by the
       3   parties, and the files in this and the Second Bankruptcy Case, the court extends the stay imposed in
       4   this case through and including February 8, 2019, with a further hearing on this Motion being
       5   conducted at 1:30 p.m. on January 29, 2019.
       6
           Adequate Protection and Interests of
       7   the Bankruptcy Estate
       8           Based on the information provided, there appears to be a substantial value in the property
       9   well in excess of the BBV claim that it sought to foreclose on. The court, due to the holiday
      10   schedule and impacted calendars in January 2019, as well as to afford the parties adequate time to
      11   address the automatic stay issues, needed to set this for hearing in the end of January 2019. For that
      12   modest delay, it appears that BBV’s interests are protected.
      13           Interests of the Bankruptcy Estate
      14           As expressed at the hearing, the court has concerns with Debtor and her husband’s ability
      15   to prosecute a bankruptcy case and serve as the fiduciary for the bankruptcy estate (in lieu of a
      16   trustee in a Chapter 13 case). Here, but for the court’s pause caused by the edict from the U.S.
      17   Supreme Court, Debtor, her husband, and counsel would appear to be ignoring the effect of the
      18   automatic stay and what appears to be a void nonjudicial foreclosure sale, and not able to articulate
      19   such grounds to the court.
      20           When pressed, much of the grounds asserted by Debtor’s counsel has been that creditor and
      21   creditor’s representative have not been nice, have been rude, and have been unwilling to voluntarily
      22   postpone the foreclosure sale. Debtor, Debtor’s husband, and counsel (for two of the cases) have
      23   not presented the court with the active prosecution and protection of the bankruptcy estate’s rights.
      24   ///
      25
      26
                   4
                     There appears that a even more nuanced issue may exist with respect to the property
      27   and the co-debtor stay that arises under 11 U.S.C. § 1301, not 11 U.S.C. § 362. Depending on
           the further analysis of the parties and their counsel, the court is confident that if relevant, it will
      28
           be addressed in future pleadings.

                                                              7
Filed 12/06/18                                       Case 18-27039                                                     Doc 55



       1          On Amended Schedule D the Debtor lists two creditors. Dckt. 28. On Schedule E/F Debtor
       2   lists no creditors. Dckt. 1 at 19. In the Second Bankruptcy Case Debtor listed twelve creditors on
       3   Schedule E/F. 18-26000; Dckt. 1 at 19-23.
       4          Whether there are other creditors or this is a two party dispute: Debtor and her husband v.
       5   BBV, it appears that as a matter of federal (supreme law of the land) law the purported nonjudicial
       6   foreclosure sale deed is void. If parties act in reliance on the void deed, there could well be a
       7   cascade of financial loss and litigation. Then, if either the debtor or her husband file a future case,
       8   the bankruptcy trustee in that case would step up to assert the void deed, landing the morass of
       9   litigation in the lap of a federal judge. Such void deed and potential for fomenting otherwise
      10   unnecessary litigation cannot be ignored.
      11          At this point, the Chapter 13 Trustee and the U.S. Trustees are parties in interest who can
      12   step forward and assess Debtor and her counsel’s ability to prosecute the case. If they are confident
      13   that such can be done, they can say. If they believe a trustee is necessary and the case should be
      14   converted, they have standing to so do.
      15          In setting the Motion for further hearing and briefing by the parties in interest, it affords time
      16   for the Chapter 13 Trustee and U.S. Trustee to conduct a further review and weigh in on how to
      17   proceed to address this situation and apparently void deed.
      18                         REVIEW OF MOTION AND PRIOR HEARINGS
      19          On November 8, 2018, Nadia Kostyuk, the Chapter 13 Debtor (“Debtor”), commenced
      20   this bankruptcy case. Ms. Kostyuk has filed two recent prior bankruptcy cases, which are:
      21                Chapter 13 Case               Filed: September 23, 2018
      22                18-26000
                        Represented by Counsel                    Dismissed: October 12, 2018
      23
                        Chapter 13 Case               Filed: August 28, 2018
      24                18-25398
                        In Pro Se                                 Dismissed: September 17, 2018
      25
      26   In case 18-26000 Debtor was represented by the same counsel as in the present bankruptcy case.
      27   ///
      28   ///

                                                              8
Filed 12/06/18                                      Case 18-27039                                               Doc 55



       1                                        Motion to Shorten Time
       2          On November 14, 2018, the Debtor filed a Motion to Shorten Time for hearing on
       3   Debtor’s Motion for the substantive relief discussed below. Dckt. 10. Debtor requests the court
       4   conduct a hearing on November 20, 2018, because Debtor is seeking to have the court impose
       5   the automatic stay in this case pursuant to 11 U.S.C. §362(c)(4)(B). There are stated to be a
       6   number of “threatened” state court actions relating to a non-judicial foreclosure sale which
       7   occurred on November 9, 2018, one day after the current bankruptcy case was filed.
       8          The court issued an Order granting the Motion To Shorten Time on November 15, 2018.
       9   Order, Dckt. 16.
      10
                                          Motion to Set Aside Trustee Sale &
      11                                  Motion to Impose Automatic Stay
      12          On November 14, 2018, Debtor filed a multifaceted pleading titled “Notice of Motion
      13   and Motion to Set Aside Trustee Sale; Motion by Debtor for an Order Obtaining and Imposing
      14   the Automatic Stay Pursuant to 11 U.S.C. § 362(c)(4)(B), Memorandum of Points and
      15   Authorities, Declaration of Julia M. Young, Declaration of Nadia Kostyuk, and Declaration of
      16   Alex Kostyuk.” Dckt. 11.
      17          The Motion requests the court impose and extend the automatic stay in this case, as well
      18   as set aside a trustee sale that took place on November 9, 2018.
      19   NOVEMBER 20, 2018 HEARING
      20          At the hearing, Debtor’s husband and Debtor’s counsel stated their pleas that the
      21   foreclosure sale should be set aside. Initially, Debtor’s counsel stated that if the court imposed
      22   the stay it would relate back to the commencement of the case and render the sale void. The
      23   court reviewed the provision of 11 U.S.C. § 362(c)(4)(C), which was included in the court’s
      24   tentative ruling posted for review the day before the hearing, and that the stay imposed under
      25   § 362(c)(4)(B) is effective from the day imposed, not the commencement of the case.
      26          The court discussed the use of the automatic stay in lieu of a state court or federal court
      27   injunction, and the requirement for the Debtor to fund an adequate protection/claim payment
      28   fund that would serve in the place of an injunction bond. Additionally, the court reviewed the

                                                             9
Filed 12/06/18                                        Case 18-27039                                                Doc 55



       1   Debtor’s need to prosecute (whether in the state court, district court, or adversary proceeding in
       2   this court) whatever claims it believes provide for avoiding the foreclosure sale. (Debtor’s
       3   counsel, without citation to any legal authority, suggested that this court, on motion, could avoid
       4   the sale since it was "unfair" in light of the purported equity in the property.)
       5          As discussed by the court at the hearing, imposition of an interim stay that will delay
       6   Creditor for several weeks in acting on its trustee’s deed will be of little negative impact on
       7   Creditor. However, it may well be the difference between Debtor acting to enforce any rights
       8   Debtor may have and Debtor continuing in what appears to be a downward spiral of loss.
       9          The court addressed with Debtor’s counsel the need to present how the Debtor will be
      10   prosecuting this case, including a Chapter 13 Plan, consistent with the Bankruptcy Code if the
      11   court will further extend the stay. A bankruptcy case does not exist, and is not being properly
      12   prosecuted if it exists merely to obtain a stay (which may not actually apply to Creditor) and not
      13   otherwise diligently prosecute the case.
      14
           November 26, 2018 Order &
      15   Amended Order
      16          After the November 20, 2018, hearing the court issued an Order granting the Motion on
      17   an interim basis, and imposed the stay effective through 11:59 p.m. on December 14, 2108
      18   unless terminated by operation of law or further order of this court, or further extended by the
      19   court. Order, Dckt. 33. The court denied without prejudice the Debtor’s request to set aside the
      20   trustee’s sale. Order, Dckt. 33, 34. The court further continued the hearing on the Motion to
      21   December 4, 2018, and Ordered Debtor to file supplemental pleadings on or before December
      22   30, 2018. Id.
      23          The court issued an Amended Order on November 28, 2018, revising the Order to require
      24   supplemental pleadings be filed on or before November 29, 2018. Order, Dckt. 34
      25   Applicable Law
      26          When stay has not gone into effect pursuant to 11 U.S.C. § 362(c)(4), a party in interest
      27   may request within 30 days of filing that the stay take effect as to any or all creditors (subject to
      28   such conditions or limitations as the court may impose), after notice and a hearing, only if the

                                                             10
Filed 12/06/18                                        Case 18-27039                                                   Doc 55



       1   ///
       2   party in interest demonstrates that the filing of the later case is in good faith as to the creditors to
       3   be stayed. 11 U.S.C. § 362(c)(4)(B).
       4           For purposes of subparagraph (B), a case is presumptively filed not in good faith as to all
       5   creditors if:
       6                  (I) 2 or more previous cases under this title in which the individual was a
                   debtor were pending within the 1-year period;
       7
                           (II) a previous case under this title in which the individual was a debtor
       8           was dismissed within the time period stated in this paragraph after the debtor
                   failed to file or amend the petition or other documents as required by this title or
       9           the court without substantial excuse (but mere inadvertence or negligence shall
                   not be substantial excuse unless the dismissal was caused by the negligence of the
      10           debtor’s attorney), failed to provide adequate protection as ordered by the court,
                   or failed to perform the terms of a plan confirmed by the court; or
      11
                            (III) there has not been a substantial change in the financial or personal
      12           affairs of the debtor since the dismissal of the next most previous case under this
                   title, or any other reason to conclude that the later case will not be concluded, if a
      13           case under chapter 7, with a discharge, and if a case under chapter 11 or 13, with
                   a confirmed plan that will be fully performed; . . .
      14
           11 U.S.C. § 362(c)(4)(D).
      15
      16           In determining if good faith exists, the court considers the totality of the circumstances.
      17   In re Elliot-Cook, 357 B.R. 811, 814 (Bankr. N.D. Cal. 2006); see also Laura B. Bartell, Staying
      18   the Serial Filer - Interpreting the New Exploding Stay Provisions of § 362(c)(3) of the
      19   Bankruptcy Code, 82 Am. Bankr. L.J. 201, 209–10 (2008). An important indicator of good faith
      20   is a realistic prospect of success in the second case, contrary to the failure of the first case. See,
      21   e.g., In re Jackola, No. 11-01278, 2011 Bankr. LEXIS 2443, at *6 (Bankr. D. Haw. June 22,
      22   2011) (citing In re Elliott-Cook, 357 B.R. 811, 815–16 (Bankr. N.D. Cal. 2006)). Courts
      23   consider many factors—including those used to determine good faith under §§ 1307(c) and
      24   1325(a)—but the two basic issues to determine good faith under § 362(c)(3) are:
      25           A.      Why was the previous plan filed?
      26           B.      What has changed so that the present plan is likely to succeed?
      27   In re Elliot-Cook, 357 B.R. at 814–15.
      28   ///


                                                              11
Filed 12/06/18                                       Case 18-27039                                               Doc 55



       1   ///
       2
       3   Review of Supplemental Pleadings and Plan
       4          Supplemental Pleadings were filed by the Debtor on November 29, 2018. These
       5   Supplemental Pleadings are considered by the court in evaluating the extent to which Debtor has
       6   been able to rebut the presumption of bad faith in the filing of this third bankruptcy case in the
       7   past year. 11 U.S.C. § 362(C)(4)(b).
       8          Debtor’s Chapter 13 Plan has been filed, which terms are summarized as follows:
       9          A.        The Plan payments are one lump sum payment of $10,000 in month one of the
                            Plan and then payments of $2,000 a month for each of the remaining fifty-nine
      10                    months of the Plan.
      11          B.        For Class 1 Claims, no monthly payments will be made on the claim of Capital
                            Mortgage and a $1,759.00 a month post-petition payment will be made on the
      12                    Mortgage Lender Services’ secured claim (for which there is no stated Class 1
                            arrearage to be cured).
      13
                  C.        There are no Class 2, 3, or 4 secured claims provided for in the Plan.
      14
                  D.        There are no Class 5, 6, or 7 priority, special treatment, or general unsecured
      15                    claims to be paid for through the Plan.
      16          E.        There are no other provisions for payment of claims, providing adequate
                            protection payments, or prosecuting claims and rights of the estate (including the
      17                    alleged right to set aside a foreclosure sale).
      18   Chapter 13 Plan, Dckt. 46.
      19          An Amended Petition, Amended Schedules, and Amended Statement of Financial Affairs
      20   have been filed several times. Dckts. 47, 48. Included in the refilings is a “Chapter 13 Plan -
      21   Amended.” Dckt. 48 at 1-8. The terms of the “Amended Plan” are the same as the above
      22   reviewed plan.
      23          On November 29, 2018, the Debtor filed a pleading titled “Supplemental Motion to
      24   Continue the Automatic Stay.” Dckt. 49. This appears to be a supplement to the existing motion
      25   now before the court to impose the stay - which has been imposed on an interim basis. The
      26   grounds advanced by Debtor in this Supplemental Pleading are:
      27          A.        Debtor’s only creditor is BBV Profit Sharing Plan (“BBV”), the obligation of
                            Debtor and her husband owing to BBV secured by the junior deed of trust on
      28                    Debtor’s residence.


                                                             12
Filed 12/06/18                                        Case 18-27039                                               Doc 55



       1          B.      Debtor is current on the payments due on the claim secured by the senior deed of
                          trust on Debtor’s residence.
       2
                  C.      Debtor has sufficient income to pay the obligation owed to BBV secured by the
       3                  junior deed of trust through a Chapter 13 Plan.
       4          D.      The Amended Chapter 13 Plan provides for paying BBV $10,000 in the first
                          month of the plan and then $2,000 a month for the remaining fifty-nine months of
       5                  the Plan.
       6   As noted in the summary above, no provision is made for paying BBV $10,000 in the first month
       7   and then $2,000 a month for fifty-nine months. The only provision is for paying Mortgage
       8   Lender Services $1,759.00 a month.
       9          E.      The Debtor is identified as working as a caregiver and is also the president of her
                          own real estate company, Nako Investments.
      10
                  F.      The Supplemental Pleading then misstates the provisions of 11 U.S.C.
      11                  § 362(c)(4)(A), asserting that it “limits the automatic stay to thirty days after the
                          filing of the later case when the Debtor has filed two or more single or joint cases
      12                  that have been dismissed without prejudice within the past year.”
      13   As discussed at the prior hearing, the provisions of 11 U.S.C. § 362(c)(c)(4)(A) state:
      14          (4) (A) (I) if a single or joint case is filed by or against a debtor who is an
                  individual under this title, and if 2 or more single or joint cases of the debtor were
      15          pending within the previous year but were dismissed, other than a case refiled
                  under a chapter other than chapter 7 after dismissal under section 707(b), the stay
      16          under subsection (a) shall not go into effect upon the filing of the later case;
      17   11 U.S.C. § 362(c)(4)(A) [emphasis added]. Contrary to what is stated in the Supplemental
      18   Pleadings, 11 U.S.C. § 362(c)(4)(A) provides that there in no automatic stay that goes into effect
      19   upon the filing of a bankruptcy case when two prior cases were pending and dismissed in the one
      20   year period preceding the filing of the then current case.
      21          G.      Debtor needs bankruptcy relief to pay the obligation to BBV because it came due
                          in full in December 2017, and Debtor and her husband have been unsuccessful in
      22                  negotiating with BBV to agree to extend the payment terms.
      23          On the latest Amended Schedule I filed by Debtor (Dckt. 41 at 1-2) Debtor states that her
      24   income and her husband’s income consists of the following:
      25          A.      Debtor’s Gross Wage Income....................................$2,451.00
      26          B.      Debtor’s Net Income From Her Business..................$7,653.13
      27          C.      Debtor’s Husband’s Wage Income.............................$2,545.00
      28   No provision made for any federal, state, or self-employment taxes is shown on Amended


                                                               13
Filed 12/06/18                                       Case 18-27039                                             Doc 55



       1   Schedule I.
       2          On the Statement of Financial Affairs Debtor states that she has been operating her
       3   business, Nako Investment Corp., since June 2014. Statement of Financial Affairs Question 27,
       4   Dckt. 41 at 6. It is not clear if Debtors “business income” is in the form of wages, commissions,
       5   dividends, or profit distributions (if a Sub-Chapter S corporation).
       6          While stating that Debtor has the business Nako Investment Corp. which is generating
       7   more that $85,000 a year in income for Debtor, she does not list the stock of Nako Investment
       8   Corp. as an asset on Schedule A/B. Schedule A/B Question 19, Dckt. 37 at 4.
       9          On Amended Schedule J, Id. at 35-36, Debtor lists the reasonable and necessary expenses
      10   for a family unit of four persons: Debtor, Debtor’s spouse, teenage son, and Debtor’s mother (for
      11   whom no income or contribution is shown on Amended Schedule I).        No provision is made on
      12   Schedule J for the payment of federal or state income or self-employment taxes. On Amended
      13   Schedule J Debtor states that the family unit of four has no medical or dental expenses, and
      14   transportation expenses of $50 a month.
      15          The court notes that in her prior bankruptcy case, Debtor stated under penalty of perjury
      16   that her monthly net business income was $3,000.00. 18-26000; Schedule I, Dckt. 1 at 28. That
      17   Schedule I was filed on September 24, 2018, two months before the Amended Schedule I in this
      18   case was filed.
      19   Dated: December
                    December, 2018
                              06, 2018
      20
      21                                                 RONALD H. SARGIS, Chief Judge
                                                         United States Bankruptcy Court
      22
      23
      24
      25
      26
      27
      28


                                                           14
Filed 12/06/18                                   Case 18-27039                                             Doc 55



       1
                              Instructions to Clerk of Court
       2                            Service List - Not Part of Order/Judgment
       3   The Clerk of Court is instructed to send the Order/Judgment or other court generated
           document transmitted herewith to the parties below. The Clerk of Court will send the document
       4   via the BNC or, if checked ____, via the U.S. mail.
       5
       6    Debtor(s)                                      Attorney for the Debtor(s) (if any)

       7    Bankruptcy Trustee (if appointed in the        Office of the U.S. Trustee
            case)                                          Robert T. Matsui United States Courthouse
       8                                                   501 I Street, Room 7-500
                                                           Sacramento, CA 95814
       9
            BBV Profit Sharing
      10    c/o The Fuller Law Firm, P.C.
            Joyce K. Lau
      11    60 No. Keeble Ave.
            San Jose, CA 95126
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28


                                                        15
